Name: Decision (EU) 2019/1199 taken by common accord between the Representatives of the Governments of the Member States of 13 June 2019 on the location of the seat of the European Labour Authority
 Type: Decision
 Subject Matter: employment;  regions of EU Member States;  EU institutions and European civil service;  Europe;  politics and public safety;  labour market;  European construction
 Date Published: 2019-07-15

 15.7.2019 EN Official Journal of the European Union L 189/68 DECISION (EU) 2019/1199 TAKEN BY COMMON ACCORD BETWEEN THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 13 June 2019 on the location of the seat of the European Labour Authority THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 341 thereof, Whereas: (1) Regulation (EU) 2019/1149 of the European Parliament and of the Council (1) establishes the European Labour Authority. (2) The location of the seat of the European Labour Authority should be determined, HAVE ADOPTED THIS DECISION: Article 1 The European Labour Authority shall have its seat in Bratislava. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 13 June 2019. The President M.C. BUDÃ I (1) Regulation (EU) 2019/1149 of the European Parliament and of the Council of 20 June 2019 establishing a European Labour Authority, amending Regulations (EC) No 883/2004, (EU) No 492/2011, and (EU) 2016/589 and repealing Decision (EU) 2016/344 (OJ L 186, 11.7.2019, p. 21).